Title: Anonymous to Thomas Jefferson, [received 22] November 1810
From: Polly, John,Anonymous
To: Jefferson, Thomas


          
            New York received 22 November 1810
          
           John Polly is a crazy man and wants to see you very much, If you (or any body) who this should fall in the hands of will Make him hold his tongue it is more than any one else can do previous to this. there fore do not trouble yourselves  he is a good Democrat and says bonypart Good man therefore you know how he stands
          
            
              
 I J K L & M
            
            
              for John Polly
            
          
        